DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a lifting mechanism” in claim 1.
“a linear driving mechanism” in claim 2.
“a lifting driving mechanism” in claim 6.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wheel-type turntable” renders the claim indefinite, see MPEP 2173.05(b)(III)(E). 
Claim 6 recites the limitation "the piston rod" in the last line of claim 6.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a piston rod”. 
In claims 7 and 9, it is unclear which of the plural color bags is “the color paste bag”.
In claim 9, it is unclear which of the plural support rods are “the supporting rod and the adjacent supporting rod”.
Claim 10 recites the limitation "the paste outlet nozzle" in line 2 of claim 10.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a paste outlet nozzle” in the parent claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brule (US 20140346191 A1) and in view of Krom (US 20120248147 A1).
Regarding claim 1, Brule teaches a turntable color machine (Abstract, [0043]), comprising a rack (3), a controller is arranged on the rack ([0050] drive means, 23 includes control unit and [0061] – [0062], 14), wherein a wheel-type turntable that rotates vertically is arranged on the rack (1, [0045]), a plurality of color paste bags are arranged on the wheel-type turntable (see beginning of [0045]), the color paste bags are evenly arranged along the circumference of the wheel-type turntable (Fig. 1), a material receiving device that moves up and down is arranged at the middle of the wheel-type turntable (Fig. 9, 10 see [0062] and [0070], carriage 11). Brule also teaches constant volume injection via a valve body (Fig. 8, 9; see [0065] – [0069]), but fails to teach the color paste bags being connected with a piston pump that is driven by a lifting mechanism to perform the constant volume injection via a valve body. 

Regarding claim 2, Brule discloses a turntable color machine (Abstract, [0043]), wherein a linear driving mechanism [0063] is arranged on the rack, and the material receiving device (11) comprises a moving platform (100), and the moving platform is connected with the linear driving mechanism to perform up and down linear movement at the middle of the wheel-type turntable (see Fig. 9, 109 and [0062] - [0063]).
Regarding claim 3, Brule discloses a turntable color machine (Abstract, [0043]), wherein the linear driving mechanism [0063] comprises a moving frame (see modified Fig. 7 – 9), a gear is connected above the moving frame through a bearing seat, the gear is connected with a moving motor (see end of [0061] stating electric power means) through a chain, the chain is fixedly connected with a moving plate (see modified Fig. 7 – 9), the moving plate is connected with the moving frame through a pulley, the moving plate is fixedly connected with a material receiving platform (11, 12) , and a paint mixing cup (20) is arranged on the material receiving platform (11, 12; see Fig. 10).
Regarding gear placement and location, Brule discloses the gear except for it being above the moving frame. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the gear above the moving frame, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

    PNG
    media_image1.png
    1026
    1342
    media_image1.png
    Greyscale

Modified Fig. 7 – 9
Regarding claim 4, Brule discloses a turntable color machine (Abstract, [0043]), wherein a turntable motor ([0050]; 21, 22, 23) is arranged above the moving frame (see modified Fig. 7 – 9), and a plurality of wheel pin holes (see claim 2 stating “mesh with a portion of an outer circumferential set (6) of teeth or notches of the products-carrier wheel (1)”) are formed in the circumference of one side of the wheel-type turntable (see claim 2) away from the piston pump, the turntable motor is connected with a columnar driving wheel (see Fig. 1 and 2), and the turntable motor drives the wheel-type turntable to rotate through driving wheel pins on the driving wheel ([0049]). However, Brule fails to teach the wheel pin holes being formed away from the piston pump. 

Regarding turntable motor and wheel pin holes placement and location, Brule discloses turntable motor except for it being above the moving frame and also discloses wheel pin holes except for it being away from the piston pump. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the turntable motor above the moving frame and the wheel pin holes away from the piston pump, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 5 – 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brule (US 20140346191 A1) in view of Krom (US 20120248147 A1) as applied to claim 1 above, and further in view of Yu (WO 2020057458 A1) (Espacenet English Translation of Specification Provided).
Regarding claim 5, Brule teaches a turntable color machine (Abstract, [0043]) having a valve body, a paste outlet nozzle arranged below the valve body (31, see [0068]), and an injection passage is arrange in the valve body (see [0068] stating “a bore through which the expulsion orifice 31 of a product container 30, which orifice is incorporated in a valve”). However, Brule fails to disclose a valve body deflector rod arranged on the valve body and a lifting mechanism comprising a lifting frame, and a valve motor for shifting the valve body deflector rod to connect or close the injection passage and the paste outlet nozzle is arranged on the lifting frame.
Yu teaches a fixed volume injection device (2; Pg. 10, [0052], line 376) having a valve body deflector rod arranged on the valve body (24; Pg. 12, [0061], lines 462 – 463) and a lifting mechanism 
Regarding claim 6, Brule teaches a turntable color machine (Abstract, [0043]), but fails to teach a lifting driving mechanism being arranged on the lifting frame, a clamping block that moves up and down being arranged on the lifting 10Docket No.: 20713.0028US01driving mechanism, and the clamping block lifts or presses the piston rod of the piston pump.
Yu teaches a fixed volume injection device (2; Pg. 10, [0052], line 376) having a lifting driving mechanism (34) being arranged on the lifting frame (30), a clamping block that moves up and down being arranged on the lifting 10Docket No.: 20713.0028US01driving mechanism, and the clamping block lifts or presses the piston rod of the piston pump (340; Pg. 12, [0062], lines 472 – 473). Brule and Yu are considered analogous art as they both teach injection/dispensing devices, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Yu concerning the lifting mechanism to provide a volume injection device that is more efficient and reduces cost (see Pg. 9, [0040] – [0041]).   
Regarding claim 10, Brule teaches a turntable color machine (Abstract, [0043]) having a wheel-type turn table (1). However, Brule fails to teach a cleaning component for cleaning the paste outlet nozzle, the cleaning component comprises a hair brush component and a cleaning wheel component, the cleaning wheel component comprises a cleaning wheel shaft and a cotton gum cleaning wheel 
Yu teaches a cleaning component (6) for cleaning a paste outlet nozzle (23), the cleaning component (6) comprises a hair brush component (61, Pg. 12, [0063], line 488) and a cleaning wheel component (62), the cleaning wheel component (62) comprises a cleaning wheel shaft and a cotton gum cleaning wheel arranged on the cleaning wheel shaft (Pg. 12, [0063], lines 486 – 487), and the hair brush component (61) comprises a hair brush shaft and a hair brush (Pg. 12, [0063], lines 488 – 487). Brule and Yu are considered analogous art as they both teach injection/dispensing devices, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Yu concerning a cleaning component to prevent residual color paste on the outlet nozzle from drying out and sticking to the nozzle (Pg. 12, [0063], line 492). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brule (US 20140346191 A1) in view of Krom (US 20120248147 A1) as applied to claim 1 above, and further in view of Niu (CN 105757023 B) (Espacenet English Translation of Specification Provided).
Regarding claim 8, Brule teaches a turntable color machine (Abstract, [0043]) having a valve body (Fig. 8, 9; see [0065] – [0069]). However, Brule fails to disclose a piston pump and the piston pump being a large and small combined pump. Brule also fails to disclose the valve body being a return valve.
Nui teaches of the state of current relevant art regarding the use of a piston pump in metering/dispensing apparatuses (Pg. 1, [0004]). Nui also teaches the piston pump having a large and small combined pump (Pg. 9, [0049]). Nui teaches a return valve (Pg. 2, [0008] and Pg. 4, [0014] and Pg. 10, [0050]). Brule and Nui are considered analogous art as they are both in the field of dispensing/metering, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Nui concerning the valve body and the piston pump to provide a dispensing apparatus that can inject both large and small .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brule (US 20140346191 A1) in view of Krom (US 20120248147 A1) as applied to claim 1 above, and further in view of Buining (US 20060169718 A1).
Regarding claim 9, Brule teaches a turntable color machine (Abstract, [0043]), comprising a wheel-type turntable (1). However, Brule fails to disclose a plurality of supporting rods being arranged on the inner periphery of the wheel-type turntable, the color paste bag is fixedly connected with a hanging plate, and the hanging plate is fixedly connected between the supporting rod and the adjacent supporting rod.
Buining teaches a dispenser apparatus (Abstract) comprising color paste bags (canisters, 12) having a plurality of supporting rods (brackets, 42) being arranged on the inner periphery of the wheel-type turntable (see Fig. 2), the color paste bag is fixedly connected with a hanging plate (24), and the hanging plate is fixedly connected between the supporting rod and the adjacent supporting rod (see Fig. 1 and Fig. 2). Brule and Buining are considered analogous art as they both teach dispensing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Buining concerning the supporting rods and the hanging plate to provide a dispensing apparatus that is light in weight, easy to operate and has components that can be readily/easily replaced (see [0002]).
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sacchet (US 20140000760 A1) teaches an automatic dye-meter. 
Post (US20050247730A1) teaches An apparatus for dispensing a plurality of powders or flowable materials, such as colorants for paint, caulking or grout or components of cosmetics, comprising a plurality of containers for holding the powders or flowable materials, a plurality of metering pumps, connected to a container or having a connector for releasably connecting a container to the respective pump, wherein the capacity of the metering pump is selectable.
Petrus Engels (US 20050087545 A1) teaches an apparatus for dispensing a plurality of fluids, comprising a plurality of pumps, having a connector for releasably connecting, to the respective pump, a container, which holds a fluid and comprises a connector-counterpart, and at least one actuator for releasing a container from a connector, which the actuator is adapted to operatively engage the connector-counterpart and, upon engaging this counterpart, pull the same onto the connector and establish a fluid connection between the respective pump and the container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774